Exhibit 10.16

ASSET CONTRIBUTION AGREEMENT

dated as of

August 22, 2011

between

Corporate Capital Trust, Inc.,

as Contributor,

and

CCT Funding LLC,

as Contributee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I        USAGE AND DEFINITIONS

     1   

Section 1.01.

   Definitions      1   

ARTICLE II        CONTRIBUTION

     3   

Section 2.01.

   Contribution on the Closing Date      3   

Section 2.02.

   Further Assurances      3   

Section 2.03.

   Intent; Savings Clause      4   

Section 2.04.

   Subsequent Transfer; Acknowledgment and Agreement of Contributee      5   

Section 2.05.

   Authorization to File Financing Statements      5   

ARTICLE III        CONDITIONS PRECEDENT

     5   

Section 3.01.

   Conditions to Obligations of Contributee      5   

ARTICLE IV        REPRESENTATIONS AND WARRANTIES

     7   

Section 4.01.

   Representations and Warranties of Contributee as to Itself      7   

Section 4.02.

   Representations and Warranties of Contributor as to Itself      8   

Section 4.03.

   Representations and Warranties of Contributor with Respect to Contributed
Assets      10   

Section 4.04.

   Indemnification by Contributor      11   

ARTICLE V        COVENANTS OF THE PARTIES

     12   

Section 5.01.

   Existence      12   

Section 5.02.

   Compliance with Law      12   

Section 5.03.

   UCC Filings      12   

Section 5.04.

   Maintenance of Separateness      12   

Section 5.05.

   Further Action Evidencing Contribution      13   

ARTICLE VI        MISCELLANEOUS PROVISIONS

     13   

Section 6.01.

   Obligations of Contributor      13   

Section 6.02.

   Waivers; Amendment      14   

Section 6.03.

   Costs and Expenses      14   

Section 6.04.

   Survival      14   

Section 6.05.

   Notices      14   

Section 6.06.

   Severability      15   

Section 6.07.

   Counterparts      15   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.08.

   Successors and Assigns      15   

Section 6.09.

   Entire Agreement      16   

Section 6.10.

   Limitations on Liability      16   

Section 6.11.

   Governing Law; Waiver of Jury Trial      16   

Section 6.12.

   No Petition      17   

SCHEDULE 1 CONTRIBUTED ASSETS

     19   

 

-ii-



--------------------------------------------------------------------------------

ASSET CONTRIBUTION AGREEMENT

This ASSET CONTRIBUTION AGREEMENT (this “Agreement”), dated as of August 22,
2011, between Corporate Capital Trust, Inc., a Maryland corporation, as
contributor (“Contributor”), and CCT Funding LLC, a Delaware limited liability
company, as contributee (“Contributee”).

RECITALS:

WHEREAS, Contributor is the sole member of Contributee;

WHEREAS, Contributor desires to contribute, transfer, grant, assign or otherwise
convey to Contributee all of Contributor’s right, title and interest in and to
the Contributed Assets (as defined below) on the terms and subject to the
conditions as set forth herein;

WHEREAS, Contributee desires to accept as a capital contribution all of
Contributor’s right, title and interest in and to the Contributed Assets (as
defined below) on the terms and subject to the conditions as set forth herein;
and

NOW, THEREFORE, Contributor and Contributee, intending to be legally bound
hereby, agree as follows:

ARTICLE I

USAGE AND DEFINITIONS

Section 1.01. Definitions. For purposes of this Agreement, capitalized terms
shall have the meanings assigned to them herein or, if not defined herein, as
defined in the Credit Agreement or the LLC Agreement, as the case may be. In
addition, the following terms shall have the following meanings:

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

“Administrative Agent” means Deutsche Bank AG, New York Branch, as
administrative agent under the Credit Agreement, and any successor under the
Credit Agreement.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power (a) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or (b) to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Authorized Officers” means the officers of the Contributor set forth on the
relevant Officer’s Certificate delivered pursuant to Section 3.01.

 

1



--------------------------------------------------------------------------------

“Board of Directors” means the Board of Directors of Contributor.

“Closing Date” means August 22, 2011.

“Contribute” has the meaning set forth in Section 2.01(a).

“Contributed” has the meaning set forth in Section 2.01(a).

“Contributed Assets” means the assets set forth on Schedule 1 and any other such
assets as may be Contributed from time to time hereunder.

“Contributee” has the meaning set forth in the preamble.

“Contribution” has the meaning set forth in Section 2.01(a).

“Contribution Date” means the Closing Date and each such other date as assets
are Contributed hereunder.

“Contributor” has the meaning set forth in the preamble.

“Credit Agreement” means the Credit Agreement, dated as of August 22, 2011,
among Contributee, the lenders from time to time party thereto and the
Administrative Agent.

“Indemnifying Party” has the meaning set forth in Section 4.04(a).

“Indemnitee” has the meaning set forth in Section 4.04(a).

“Insolvent” means, with respect to any Person, where (i) such Person has made a
general assignment for the benefit of creditors, (ii) any proceeding has been
instituted against such Person seeking to adjudicate such Person as bankrupt or
insolvent, or seeking such Person’s liquidation, winding up or reorganization,
or seeking any arrangement, adjustment, protection, relief or composition of any
of such Person’s debts under any requirements of law relating to bankruptcy,
insolvency or reorganization; or (iii) such Person is unable to pay such
Person’s debts as they come due.

“LLC Act” means the Delaware Limited Liability Company Act, as amended from time
to time (6 Del. C. § 18-101, et seq.).

“LLC Agreement” means the Limited Liability Company Agreement of Contributee,
dated as of August 22, 2011, among Corporate Capital Trust, Inc., as the sole
equity member, and the Independent Manager (as named and defined therein).

“Liability” or “Liabilities” each has the meaning set forth in Section 4.04(a).

“Pre-Closing Date Liability” means any Liability arising from any event,
occurrence or circumstance existing prior to the Closing Date.

“Recharacterization Event” has the meaning set forth in Section 2.03(b).

 

2



--------------------------------------------------------------------------------

“Release Conditions” has the meaning given to such term in the Security
Agreement, dated as of August 22, 2011, between the Contributee and the
Administrative Agent.

“Securitization Act” has the meaning set forth in Section 2.03(e).

ARTICLE II

CONTRIBUTION

Section 2.01. Contribution on the Closing Date.

(a) Subject to the terms and conditions of this Agreement, and notwithstanding
any provision in this Agreement to the contrary, Contributor hereby irrevocably
contributes, transfers, assigns and otherwise conveys to Contributee, without
recourse (except as set forth in Section 4.04), and, subject to the satisfaction
of the conditions set forth in Section 3.01 and the other terms and conditions
of this Agreement, Contributee acquires, accepts and receives as a capital
contribution from Contributor, all right, title and interest of Contributor in
the Contributed Assets (each of the transactions described in this Section 2.01,
a “Contribution” with “Contribute” and “Contributed” having meanings correlative
thereto). Contributor hereby relinquishes all legal and equitable interests in
the Contributed Assets upon the Closing Date.

(b) Contributor may, from time to time, elect to Contribute additional
Contributed Assets. Subject to the satisfaction of the conditions set forth in
Section 3.01 and the other terms and conditions of this Agreement, Contributee
shall acquire, accept and receive as a capital contribution from Contributor,
all right, title and interest of Contributor in any additional Contributed
Assets. Contributor hereby relinquishes all legal and equitable interests in the
additional Contributed Assets upon each Contribution Date. On each Contribution
Date, Schedule 1 hereto shall be amended by adding any additional Contributed
Assets as of such Contribution Date.

(c) Effective from and after the Contributions, Contributee hereby assumes from
Contributor and agrees to perform all continuing obligations (then existing or
thereafter arising) of Contributor under the Contributed Assets. The Contributed
Assets transferred hereby will be held by Contributee free and clear of any lien
or encumbrance of any Person claiming through or under Contributor. Contributor
hereby agrees to protect and defend Contributee’s ownership interest and other
rights in the Contributed Assets against any claim arising from the prior
ownership of Contributor or any of its predecessors-in-interest.

Section 2.02. Further Assurances.

(a) Contributor shall from time to time, execute and deliver such documents,
instruments, agreements, financing statements, and shall take all such other
actions as are reasonably requested by Contributee or its assignees or the
Administrative Agent from time to time hereafter that may be reasonably
necessary, appropriate or desirable to ensure that Contributee and its assignees
have an enforceable ownership interest or, solely if Section 2.03(b) hereof is
applicable, an enforceable and perfected security interest, in each case in the
Contributed Assets (as applicable).

 

3



--------------------------------------------------------------------------------

Section 2.03. Intent; Savings Clause.

(a) This Agreement is intended to effect an absolute, irrevocable transfer,
conveyance, assignment and contribution, without recourse (except as set forth
in Section 4.04) of the Contributed Assets by Contributor to Contributee, and
immediately after giving effect to the transfer contemplated by Section 2.01(a)
on the Closing Date or Section 2.01(b) on any Contribution Date, Contributor
will have no further interest (legal or equitable) in the Contributed Assets and
the Contributed Assets will not be property of Contributor’s estate in the event
of a bankruptcy of Contributor and Contributee shall have the absolute right to
take whatever action it may deem appropriate with respect to any Contributed
Asset. The parties agree to treat each transfer pursuant to Section 2.01 for all
purposes (including financial accounting purposes) as an absolute transfer on
all relevant books, records, financial statements and other documents.

(b) If, notwithstanding Section 2.03(a), the transfer of the Contributed Assets
on any Contribution Date pursuant to this Agreement is recharacterized by a
court of competent jurisdiction or otherwise as a collateral transfer for
security or as a financing transaction (a “Recharacterization Event”),
Contributor intends that Contributee have a first priority perfected security
interest in, and a lien on, the Contributed Assets to secure an obligation of
Contributor to Contributee in an amount equal to the aggregate face value of the
Contributed Assets plus accrued interest.

(c) Accordingly, if a Recharacterization Event occurs, Contributor shall be
deemed to have granted, and Contributor does hereby grant, to Contributee a
security interest in all of Contributor’s right title and interest in, to, and
under the Contributed Assets, all books and records related thereto and the
income and any proceeds resulting therefrom, and this Agreement shall be deemed
to be a security agreement for such purpose.

(d) If a Recharacterization Event occurs, Contributee will have all of the
rights and remedies of a secured party under the UCC (including the rights of a
secured party obtaining a lien under Section 9-608 of the UCC) and Contributor
will have all the rights of a debtor granting a lien under the UCC (including
the rights of a debtor granting a lien under Section 9-623).

(e) For purposes of complying with the requirements of the Asset-Backed
Securities Facilitation Act of the State of Delaware, 6 Del. C. § 2701A, et seq.
(the “Securitization Act”), each of the parties hereto hereby agrees that,
notwithstanding any other provision of law, including but not limited to,
Section 9-623 of the UCC:

(i) Any property, assets or rights purported to be transferred, in whole or in
part, by Contributor pursuant to this Agreement shall be deemed to no longer be
the property, assets or rights of Contributor;

(ii) None of Contributor, its respective creditors or, in any insolvency
proceeding with respect to Contributor or Contributor’s property, a bankruptcy
trustee, receiver, debtor, debtor in possession or similar person, to the extent
the issue is governed by Delaware law, shall have any rights, legal or
equitable, whatsoever to reacquire, reclaim, recover,

 

4



--------------------------------------------------------------------------------

repudiate, disaffirm, redeem or recharacterize as property of Contributor any
property, assets or rights purported to be transferred, in whole or in part, by
Contributor pursuant to this Agreement;

(iii) In the event of a bankruptcy, receivership or other insolvency proceeding
with respect to any Contributor or any Contributor’s property, to the extent the
issue is governed by Delaware law, such property, assets and rights shall not be
deemed to be part of such Contributor’s property, assets, rights or estate; and

(iv) The transactions contemplated by this Agreement, the LLC Agreement and the
Credit Agreement constitute a “securitization transaction” as such term is used
in the Securitization Act.

Section 2.04. Subsequent Transfer; Acknowledgment and Agreement of Contributee.

(a) Contributor acknowledges and agrees that, as of each Contribution Date,
(i) Contributee will pledge the Contributed Assets and its rights under this
Agreement in the manner contemplated under the Credit Documents and (ii) the
representations, warranties, covenants and indemnifications contained in this
Agreement and the rights of Contributee under this Agreement are intended to
benefit the Administrative Agent.

(b) Contributor hereby consents to the pledges to occur on any Contribution Date
which are described in the foregoing clause (a). Without limiting the generality
of the foregoing, the parties hereto agree, to the fullest extent permitted by
applicable law, that Administrative Agent is and will be a third-party
beneficiary of this Agreement with full right, power and authority to exercise
Contributee’s rights and remedies and enforce Contributor’s obligations under
this Agreement, in each case subject to and in accordance with the terms of the
Credit Agreement.

Section 2.05. Authorization to File Financing Statements.

Contributor hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, in any
jurisdictions and with any filing offices as Contributee (with notice to the
Administrative Agent and, in the case of amendments, with the consent of the
Administrative Agent) or the Administrative Agent may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to Contributee pursuant to Section 2.03, and to perfect the conveyance of the
Contributed Assets pursuant to the Contribution. Such financing statements may
describe the collateral in the same manner as described in this Agreement or in
any other security agreement, assignment, transfer document or pledge agreement
entered into by the parties in connection herewith.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01. Conditions to Obligations of Contributee.

The obligation of Contributee to accept and acquire the Contributed Assets on a
Contribution Date is subject to the satisfaction of the following conditions:

 

5



--------------------------------------------------------------------------------

(a) Representations and Warranties True. The representations and warranties of
Contributor under Section 4.02 with respect to itself, and the representations
and warranties of Contributor under Section 4.03 with respect to such
Contributed Assets, in each case shall be true and correct in all material
respects as of the Contribution Date (or such other date as of which such
representations and warranties are made and/or deemed to be made), and
Contributor shall have performed, in all material respects, the obligations to
be performed by it hereunder on or prior to each Contribution Date.

(b) Fraudulent Transfer, etc. As of each Contribution Date: (i) Contributor is
not Insolvent and will not become Insolvent as a result of the contribution of
Contributed Assets on the Contribution Date, (ii) Contributor did not intend to
incur or believe that it would incur debts that would be beyond Contributor’s
ability to pay as such debts matured, (iii) such transfer was not made by
Contributor with actual intent to hinder, delay or defraud any Person and
(iv) the assets of Contributor did not constitute unreasonably small capital to
carry out its business as conducted.

(c) Documents to Be Delivered by Contributor.

(i) On or prior to each Contribution Date, Contributor shall have delivered
copies of the proper financing statements (or other similar documents) that name
Contributor as the grantor and Contributee as the secured party with respect to
the Contributed Assets or other similar instruments or documents, as may be
necessary or, in Contributee’s opinion, desirable under the UCC or other
applicable law to perfect Contributee’s ownership interest in all Contributed
Assets, and to perfect the security interest granted to Contributee pursuant to
Section 2.03.

(ii) On or prior to the Closing Date, Contributor shall have delivered an
Officer’s Certificate of Contributor (A) with respect to the due authorization,
execution and delivery of this Agreement and (B) certifying that (1) the
attached copy of the resolutions of the Board of Directors authorizing such
Contributor’s entering into this Agreement is a true and complete copy thereof,
(2) such resolutions have not been rescinded and are in full force and effect on
and as of the Contribution Date, (3) the attached copies of Contributor’s
charter and by-laws are true and complete copies thereof, (4) such charter and
by-laws have not been rescinded and are in full force and effect on and as of
such Contribution Date and (5) the Authorized Officers authorized to execute and
deliver such documents hold the offices and have the signatures indicated
thereon.

(iii) Contributee and the Administrative Agent shall have received on the
Closing Date, at the expense of Contributor, opinions of counsel in form and
substance reasonably satisfactory to Contributee and the Administrative Agent,
it being agreed that the legal opinions being delivered pursuant to
Section 4.01(h) of the Credit Agreement as of the Closing Date satisfy this
clause (iii) as of the Closing Date.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of Contributee as to Itself.

Contributee hereby makes the following representations and warranties to
Contributor as of each Contribution Date, which representations and warranties
shall survive the contribution, transfer and assignment of the Contributed
Assets by Contributor to Contributee.

(a) Organization and Good Standing. Contributee (i) is a limited liability
company duly formed and organized, validly existing and in good standing under
the laws of the State of Delaware (ii) is duly qualified to do business as a
foreign limited liability company and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement make such qualification
necessary and (iii) has the power and authority to own its assets, rights and
properties and to conduct its business as such assets, rights and properties are
currently owned and such business is currently conducted and to execute, deliver
and perform its obligations under this Agreement.

(b) Power and Authority; No Conflicts. The execution and delivery by Contributee
of this Agreement and its performance of, and compliance with, the terms hereof
are within the power of Contributee and have been duly authorized by all
necessary limited liability company action on the part of Contributee. Neither
the execution and delivery of this Agreement, nor the consummation of the
transactions herein contemplated to be consummated by Contributee, nor
compliance with the provisions thereof, will conflict with or result in a
material breach of, or constitute a material default under, any of the
provisions of any law, governmental rule, regulation, judgment, decree or order
binding on Contributee or its properties, or the certificate of formation,
limited liability company agreement or other organizational documents and
agreements of Contributee, or any of the provisions of any indenture, mortgage,
lease, license, contract or other instrument to which Contributee is a party or
by which it or its property is bound or result in the creation or imposition of
any lien, charge or encumbrance upon any of its material property pursuant to
the terms of any such indenture, mortgage, leases, contract or other instrument.

(c) Consents. Contributee is not required to obtain the consent of any other
party or the consent, license, approval or authorization of, or registration or
declaration with, any Governmental Authority in connection with the execution,
delivery or performance by Contributee of this Agreement, or the validity or
enforceability of this Agreement against Contributee.

(d) Due Execution and Delivery. This Agreement has been duly executed and
delivered by Contributee and constitutes a legal, valid and binding instrument
enforceable against Contributee in accordance with its terms (subject to
applicable insolvency laws and to general principles of equity).

 

7



--------------------------------------------------------------------------------

(e) No Litigation. There are no Actions pending or, to the knowledge of
Contributee, threatened against or affecting Contributee, before or by any
Governmental Authority having jurisdiction over Contributee or any of its
properties or with respect to any of the transactions contemplated by this
Agreement or the Credit Agreement (i) asserting the illegality, invalidity or
unenforceability, or seeking any determination or ruling that would affect the
legality, binding effect, validity or enforceability of this Agreement, or
(ii) which could reasonably be expected to have a material adverse effect on the
aggregate value of the Contributed Assets hereunder. Contributee is in
compliance with all requirements of law except to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
material adverse effect on the aggregate value of the Contributed Assets
hereunder.

(f) Due Qualification. Contributee has obtained or made all material licenses,
registrations, consents, approvals, waivers and notifications of creditors,
lessors and other Persons, in each case, in connection with the execution and
delivery of this Agreement by Contributee, and the consummation by Contributee
of all the transactions herein contemplated to be consummated by Contributee and
the performance of its obligations hereunder.

(g) No Default. Except as notified to the Administrative Agent in writing prior
to the Contribution Date, Contributee is not in default under any material
agreement, contract, instrument or indenture to which Contributee is a party or
by which it or its properties are bound, or with respect to any order of any
Governmental Authority; and no event has occurred which with notice or lapse of
time or both would constitute a default with respect to any such material
agreement, contract, instrument or indenture, or with respect to any such order
of any Governmental Authority.

Section 4.02. Representations and Warranties of Contributor as to Itself.

Contributor hereby makes the following representations and warranties to
Contributee as of the Closing Date, which representations and warranties shall
survive the contribution, transfer and assignment of the Contributed Assets by
Contributor to Contributee:

(a) Organization and Good Standing. Contributor (i) is a corporation duly formed
and organized, validly existing and in good standing under the laws of the State
of Maryland (ii) is duly qualified to do business as a foreign corporation, and
in good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
this Agreement make such qualification necessary and (iii) has the power and
authority to own its assets, rights and properties and to conduct its business
as such assets, rights and properties are currently owned and such business is
currently conducted and to execute, deliver and perform its obligations under
this Agreement.

(b) Power and Authority; No Conflicts. The execution and delivery by Contributor
of this Agreement and its performance of, and compliance with, the terms hereof
are within the power of Contributor and have been duly authorized by all
necessary corporate action on the part of Contributor. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions herein
contemplated to be consummated by Contributor nor compliance with the provisions
thereof, will conflict with or result in a material breach of, or

 

8



--------------------------------------------------------------------------------

constitute a material default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on Contributor
or its properties, or the by-laws, certificate of incorporation, articles of
association, or other organizational documents and agreements of Contributor or
any of the provisions of any indenture, mortgage, lease, license, contract or
other instrument to which Contributor is a party or by which it or its property
is bound or result in the creation or imposition of any lien, charge or
encumbrance upon any of its material property pursuant to the terms of any such
indenture, mortgage, leases, contract or other instrument, in each case where
such breach or default or creation or imposition would reasonably be expected to
have a material adverse effect on the aggregate value of the Contributed Assets
hereunder.

(c) Consents. Contributor is not required to obtain the consent of any other
party or the consent, license, approval or authorization of, or registration or
declaration with, any Governmental Authority in connection with the execution,
delivery or performance by Contributor of this Agreement, the consummation of
the transactions contemplated by this Agreement, or the validity or
enforceability of this Agreement against Contributor.

(d) Due Execution and Delivery. This Agreement has been duly executed and
delivered by Contributor and constitutes a legal, valid and binding instrument
enforceable against Contributor in accordance with its terms (subject to
applicable insolvency laws and to general principles of equity).

(e) No Litigation. There are no Actions pending or, to the knowledge of
Contributor, threatened against or affecting Contributor, before or by any
Governmental Authority having jurisdiction over Contributor or any of its
properties or with respect to any of the transactions contemplated by this
Agreement or the Credit Agreement (i) asserting the illegality, invalidity or
unenforceability, or seeking any determination or ruling that would affect the
legality, binding effect, validity or enforceability of this Agreement or the
Credit Agreement, or (ii) which could reasonably be expected to have a material
adverse effect on the aggregate value of the Contributed Assets hereunder.
Contributor is in compliance with all requirements of law except to the extent
that the failure to comply therewith would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
aggregate value of the Contributed Assets hereunder.

(f) Due Qualification. Contributor has obtained or made all material licenses,
registrations, consents, approvals, waivers and notifications of creditors,
lessors and other Persons, in each case, in connection with the execution and
delivery of this Agreement by Contributor, and the consummation by Contributor
of all the transactions herein contemplated to be consummated by Contributor and
the performance of its obligations hereunder.

(g) No Default. Contributor is not in default under any material agreement,
contract, instrument or indenture to which Contributor is a party or by which it
or its properties is or are bound, or with respect to any order of any
Governmental Authority; and no event has occurred which with notice or lapse of
time or both would constitute a default with respect to any such material
agreement, contract, instrument or indenture, or with respect to any such order
of any Governmental Authority.

 

9



--------------------------------------------------------------------------------

(h) Solvency. Contributor is not, and after giving effect to the contribution of
the Contributed Assets hereunder will not be, Insolvent.

(i) No Fraudulent Transfer. Contributor is not entering into this Agreement with
the intent (whether actual or constructive) to hinder, delay or defraud its
present or future creditors and is receiving reasonably equivalent value and
fair consideration for the Contributed Assets reflected in the increase in value
of its equity interest in Contributee.

Section 4.03. Representations and Warranties of Contributor with Respect to
Contributed Assets.

Contributor hereby makes the following representations and warranties with
respect to the Contributed Assets as of each Contribution Date:

(a) Requirements of Law. Such Contributed Asset complies in all material
respects with all applicable requirements of law.

(b) No Default. To Contributor’s knowledge, after due inquiry, no notice of
default has been issued on any Contributed Asset and no Contributed Asset has
failed to pay when due any dividends or interest required to be paid pursuant to
the terms of such Contributed Asset.

(c) Assignability; Restrictions on Grant of Security Interest. Such Contributed
Asset may be assigned in the manner that such asset is contemplated to be
assigned pursuant to this Agreement, and such Contributed Asset may be pledged
in the manner that such asset is contemplated to be pledged pursuant to the
Credit Agreement.

(d) Ownerships; No Other Pledge. Contributor is the sole owner of good and
marketable title to such Contributed Asset free and clear of any lien or
encumbrance of any Person claiming through or under Contributor. Contributor has
not pledged any of its interest in such Contributed Asset nor pledged or
assigned any portion of the payments due and payable thereunder, or to become
due and payable thereunder, to any Person.

(e) Eligible Asset. Each Contributed Asset is an Eligible Investment.

(f) Securities Laws. In connection with the execution and delivery of this
Agreement and each Contribution, the Contributor has complied with and each
Contribution complies with the Securities Act and the Investment Company Act and
the “blue sky” laws of any applicable state.

(g) ERISA. None of the Contributor or any ERISA Affiliate maintains, contributes
to (or is obligated to contribute to) or has any liability to any Pension Plan
or Welfare Plan of the Contributor or any ERISA Affiliate of the Contributor.
None of the Contributor or any ERISA Affiliate of the Contributor has maintained
or contributed to (or has been obligated to contribute to) any Pension Plan or
Welfare Plan. None of the Contributed Assets constitute Plan Assets. Each
Contribution will not constitute a nonexempt prohibited transaction (as such
term is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the

 

10



--------------------------------------------------------------------------------

Contributee, the Custodian or the Administrative Agent to any tax or penalty on
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

Section 4.04. Indemnification by Contributor.

(a) Contributor (the “Indemnifying Party”) agrees to the fullest extent
permitted by applicable law, to indemnify and hold Contributee (and its
officers, directors, employees and agents) (each, an “Indemnitee”) harmless
against all losses, liabilities, obligations, damages, penalties, fines,
forfeitures, legal fees, and related costs and judgments and other costs,
disbursements, fees and reasonable expenses imposed upon or incurred by or
asserted against any Indemnitee (collectively, “Liabilities,” and each a
“Liability”) or any Action arising out of or relating to, or resulting from
(i) the breach by the Indemnifying Party of any representation, warranty or
covenant under this Agreement, (ii) the Indemnifying Party’s negligence, bad
faith or willful misconduct or (iii) with respect to any Contributed Asset, any
Pre-Closing Date Liability payable by Contributee; provided, however, that there
shall be no indemnification under this Section 4.04(a) for a breach of any
representation, warranty or covenant relating to any Contributed Asset set forth
in Section 4.03 hereof so long as Contributor has complied with Section 4.04(b).

(b) Notwithstanding Section 4.04(a), in the event of a breach of any
representation, warranty or covenant set forth in Section 4.03 hereof relating
to any Contributed Asset as of the date upon which such representation or
warranty is made, the Indemnifying Party shall promptly notify the Contributee,
who shall promptly notify the Administrative Agent, and pay, to the fullest
extent permitted by applicable law, to Contributee an amount equal to the fair
market value of such Contributed Asset as of the date of its contribution. Upon
payment by the Indemnifying Party of such amount to Contributee with respect to
any asset in accordance with the preceding sentence and amounts owing at such
time, if any, under Section 4.04(a), Contributee shall, to the extent permitted
by applicable law, assign or cause to be assigned such asset to Contributor and
Contributor shall accept the assignment of such asset. Contributee shall, in
such event, make or cause to be made all assignments of such asset necessary to
effect such assignment. Any such assignment made or caused to be made by
Contributee shall be without recourse to, or representation or warranty by,
Contributee, except that the ownership of such asset shall be conveyed free and
clear of any Liens created by the Credit Agreement. All costs and expenses
associated with the foregoing shall be paid by the Indemnifying Party on demand
or at the direction of Contributee. Any funds received by Contributee pursuant
to this Section 4.04(b) shall be applied in accordance with the Credit
Agreement. Notwithstanding the foregoing, in no event shall the Indemnifying
Party’s liability hereunder exceed the sum of (i) the value attributed to the
Contributed Assets by the Borrower at the time of contribution and (ii) all
costs and expenses paid by the Indemnifying Party.

(c) Any Indemnitee that proposes to assert the right to be indemnified under
this Section 4.04 will promptly, after receipt of notice of the commencement of
any Action against such party in respect of which a claim is to be made against
the Indemnifying Party under such sections, notify the Indemnifying Party of the
commencement of such action, suit or proceeding, enclosing a copy of all papers
served. In the event that any action, suit or proceeding shall be brought
against any Indemnitee, such Indemnitee shall notify the Indemnifying Party of
the commencement thereof and the Indemnifying Party shall be entitled to

 

11



--------------------------------------------------------------------------------

participate in, and to the extent that it shall wish, to assume the defense
thereof, with its counsel reasonably satisfactory to such Indemnitee; provided
that the Indemnifying Party shall not enter into any settlement with respect to
any Action unless such settlement includes an unconditional release of such
Indemnitee from all liability on claims that are the subject matter of such
settlement and fully discharges with prejudice against the plaintiff the claim
or action against such Indemnitee and does not include a statement as to, or an
admission of, fault, culpability or failure to act by or on behalf of such
Indemnitee; and provided, further, that the Indemnitee shall have the right to
employ its own counsel in any such action the defense of which is assumed by the
Indemnifying Party in accordance with this Section 4.04. No Indemnitee shall
settle or compromise any claim covered pursuant to this Section 4.04 without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld or delayed. The provisions of this Section 4.4 shall survive the
termination of this Agreement or the earlier resignation or removal of any party
hereto.

ARTICLE V

COVENANTS OF THE PARTIES

Contributor hereby agrees with Contributee as follows:

Section 5.01. Existence.

Except to the extent that the failure to do so would not reasonably be expected
to have a material adverse effect on the aggregate value of the Contributed
Assets hereunder, Contributor shall keep in full effect its existence under the
laws of the state of its incorporation or formation, as applicable, and maintain
its rights and privileges necessary or desirable in the normal conduct of its
business and the performance of its obligations hereunder, and will obtain and
preserve its qualification to do business in each jurisdiction in which it was
qualified as of the Closing Date.

Section 5.02. Compliance with Law.

Contributor will comply with all material requirements of law applicable to it.

Section 5.03. UCC Filings.

Contributor shall file and maintain in effect all UCC filings (or similar), and
shall take such other actions (except fixture filings) as may be necessary to
perfect or otherwise protect the validity of Contributee’s interest in the
Contributed Assets and shall provide evidence of such filing to the Contributee.

Section 5.04. Maintenance of Separateness.

Contributor covenants that:

(a) the books and records of Contributee will be maintained separately from
those of each of Contributor and its subsidiaries;

 

12



--------------------------------------------------------------------------------

(b) all financial statements of Contributor that are consolidated to include
Contributee that are distributed to any party will contain detailed notes
clearly stating that (A) all of Contributee’s assets are owned by Contributee
(B) indicating Contributee’s separateness from Contributor and Contributor’s
Affiliates and indicate that the assets of Contributee are not available to pay
the debts of Contributor, Contributor’s Affiliates or any other Person and
(C) Contributee is a separate entity and, as may be applicable, has creditors
who have received interests in Contributee’s assets;

(c) Contributor will cause all Contributed Assets to also be listed on
Contributee’s own separate balance sheet;

(d) Contributor will observe corporate formalities, in its dealing with
Contributee;

(e) Contributor shall not commingle its funds with any funds of Contributee;

(f) Contributor will maintain arm’s-length relationships with Contributee and
Contributor and each of its other Affiliates will be compensated at market rates
for any services they render or otherwise furnish to Contributee;

(g) except as provided for or contemplated by the LLC Agreement, Contributor
will not be, and will not hold itself out to be, responsible for the debts of
Contributee or the decisions or actions in respect of the daily business and
affairs of Contributee and Contributor will not knowingly permit Contributee to
hold Contributor out to be responsible for the debts of Contributee or the
decisions or actions in respect of the daily business and affairs of Contributee
or such subsidiary; and

(h) upon Contributor’s knowledge that any of the foregoing provisions in this
Section 5.04 has been breached or violated in any material respect, Contributor
will take such actions as may be reasonable and appropriate under the
circumstances to correct and remedy such breach or violation as promptly as is
practicable under such circumstances.

Section 5.05. Further Action Evidencing Contribution.

Contributor agrees that at any time and from time to time, at its expense, it
will promptly execute and deliver all further instruments and documents, and
take all further actions, that may be necessary or reasonably requested by
Contributee to perfect, protect or more fully evidence Contributee’s and its
assignees’ interests in the Contributed Assets or to enable Contributee and/or
its assignees (or any agent or designee of any of the foregoing) to exercise or
enforce any of their respective rights hereunder.

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.01. Obligations of Contributor.

 

13



--------------------------------------------------------------------------------

To the fullest extent permitted by applicable law, the obligations of
Contributor under this Agreement shall not be affected by reason of any
invalidity, illegality or irregularity of any Contributed Asset.

Section 6.02. Waivers; Amendment.

No failure or delay on the part of any party or any assignee thereof, in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
provision of this Agreement may be amended only if such amendment is executed by
the parties hereto in writing.

Section 6.03. Costs and Expenses.

Contributor will pay all expenses incident to the performance of its obligations
incurred in connection with this Agreement, including fees and expenses of
counsel, in connection with the perfection, recording and perfection as against
third parties of Contributee’s right, title and interest in and to the
Contributed Assets and the enforcement of any obligation of Contributor
hereunder.

Section 6.04. Survival.

This Agreement will remain in full force and effect and not terminate so long as
the Credit Agreement and Security Agreement are in effect or any Obligation is
outstanding. The respective representations and warranties made by the parties
in this Agreement shall remain in full force and effect and will survive
execution and delivery of this Agreement. In addition, the provisions of
Section 4.04, Section 5.04, Section 6.02, Section 6.03, Section 6.04,
Section 6.10, Section 6.11 and Section 6.12 and, until satisfaction of the
Release Conditions, Section 2.05 shall remain in full force and effect and will
survive termination of this Agreement.

Section 6.05. Notices.

All demands, notices and communications upon or to the parties shall be in
writing, and shall be personally delivered, sent by electronic facsimile or
overnight delivery service or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given to the intended recipient
upon receipt at the respective addresses set forth below, or at such other
address as shall be designated by such Person in a written notice to the other
parties to this Agreement.

 

  (i) in the case of Contributor or Contributee:

 

       c/o Corporate Capital Trust, Inc.

       CNL Center at City Commons

       450 South Orange Avenue

       Orlando, Florida 32801

 

14



--------------------------------------------------------------------------------

With copies to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Attention: Ken Young

Facsimile No.: (215) 994-2222

 

  (ii) in the case of the Administrative Agent:

Deutsche Bank AG, New York Branch

60 Wall Street

New York, New York 10005

Attention: Nick Bozzuto

Facsimile No.: (646) 736-5571

With copies to:

Davis, Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention: Bjorn Bjerke

Facsimile No.: (212) 701-5006

Section 6.06. Severability.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

Section 6.07. Counterparts.

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

Section 6.08. Successors and Assigns.

All covenants and agreements contained herein shall be binding upon, and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by a party hereto shall bind the
successors and assigns of such party.

 

15



--------------------------------------------------------------------------------

Section 6.09. Entire Agreement.

This Agreement, together with the exhibits and schedules hereto, contains a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all previous oral statements and other writings with respect
thereto.

Section 6.10. Limitations on Liability.

None of the officers, employees, agents, shareholders, members, directors or
managers, as applicable, of or in Contributee or Contributor, past, present or
future, shall be under any liability to Contributee or Contributor, as
applicable, any of their successors or assignees, or any other Person for any
action taken or for refraining from the taking of any action in such capacities
or otherwise pursuant to this Agreement or for any obligation or covenant under
this Agreement, it being understood that this Agreement and the obligations
created hereunder shall be, to the fullest extent permitted under applicable
law, with respect to Contributor, solely the corporate obligations of
Contributor and with respect to Contributee, solely the limited liability
company obligations of Contributee.

Section 6.11. Governing Law; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
THE PARTIES HERETO HEREBY DECLARE THAT IT IS THEIR INTENTION THAT THIS AGREEMENT
SHALL BE REGARDED AS MADE UNDER THE LAWS OF THE STATE OF DELAWARE AND THAT THE
LAWS OF SAID STATE SHALL BE APPLIED IN INTERPRETING ITS PROVISIONS IN ALL CASES
WHERE LEGAL INTERPRETATION SHALL BE REQUIRED. EACH OF THE PARTIES HERETO AGREES
(A) THAT THIS AGREEMENT INVOLVES AT LEAST $100,000.00, AND (B) THAT THIS
AGREEMENT HAS BEEN ENTERED INTO BY THE PARTIES HERETO IN EXPRESS RELIANCE UPON 6
DEL. C. § 2708. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES (A) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND (B) (1) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS, AND
(2) THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SERVICE OF PROCESS
MAY ALSO BE MADE ON SUCH PARTY BY PREPAID CERTIFIED MAIL WITH A PROOF OF MAILING
RECEIPT VALIDATED BY THE UNITED STATES POSTAL SERVICE CONSTITUTING EVIDENCE OF
VALID SERVICE, AND THAT SERVICE MADE PURSUANT TO (B) (1) OR (2) ABOVE SHALL, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HAVE THE SAME LEGAL FORCE AND

 

16



--------------------------------------------------------------------------------

EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.

(b) THE PARTIES HERETO EACH HEREBY WAIVE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATING
OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 6.12. No Petition.

The Contributor covenants that for a period of one year and one day after
payment in full of all indebtedness under the Credit Agreement it will not
institute against, or join any Person in instituting against Contributee any
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other involuntary proceedings under any United States federal or
state bankruptcy or similar law.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Asset Contribution
Agreement to be executed by their respective officers thereunto duly authorized
as of the date and year first above written.

 

CORPORATE CAPITAL TRUST, INC.,

as Contributor

By:   /s/ Andrew Hyltin   Name:   Andrew A. Hyltin   Title:   President and
Chief Executive Officer CCT FUNDING LLC, as Contributee By:   Corporate Capital
Trust, Inc., as its Designated Manager By:   /s/ Andrew Hyltin   Name:   Andrew
A. Hyltin   Title:   President and Chief Executive Officer

[Signature Page to Asset Contribution Agreement]

 

18



--------------------------------------------------------------------------------

Schedule 1

Contributed Assets

None.

 

19